UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1741


In re:   LESTER JON RUSTON

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:12-hc-02090-BO)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lester Jon Ruston, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lester Ruston petitions for a writ of mandamus seeking

an order preventing Attorney General Eric Holder and others from

allegedly depriving Ruston of due process and committing various

inappropriate or illegal acts against him.                              He also seeks an

order preventing future proceedings pursuant to 18 U.S.C. § 4243

(2006).     Ruston        further      alleges      that    the    district      court    has

unduly delayed in acting on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2012) petition and seeks an order requiring the court’s

response.      We conclude that Ruston is not entitled to mandamus

relief.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                       Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17    (4th       Cir.      2003).        Further,       mandamus      relief    is

available only when the petitioner has a clear right to the

relief sought.            In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

            With regard to Ruston’s claims related to due process,

inappropriate        or    illegal      activities,          and       future    competency

proceedings,     we        conclude      that       Ruston       has     not    established

entitlement     to    mandamus         relief.        Although         cognizant    of    the

requirements of 28 U.S.C. § 2243 (2006), we further conclude

that   there    has       been   no    undue       delay    in    the    district    court.

                                               2
Accordingly,   although   we   grant   leave   to   proceed   in   forma

pauperis, we deny the mandamus petition.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                       PETITION DENIED




                                  3